DETAILED ACTION
In a communication received on 18 January 2020 , applicants amended claims 1, 3-12, 14, 16 and 19 and canceled claims 13, 15, 17, 18, and 20.
Claims 1-12, 14, 16, 19 and 21-25  are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, 14, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 12, 16, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley et al. (US 2019/0212968 A1) in view of Gnanasambandam et al. (US 2010/0325422 A1).

With respect to claim 1, Walmsley discloses: a method comprising:
receiving, with an agent associated with an on-premise and/or virtual private cloud (VPC) data source, an event (i.e., viewer, associated with content database, receives content change event, the content database in an application layer may be implemented as cloud-based service in Walmsley, fig. 2, ¶0119, ¶0020),
wherein the receiving the event comprises downloading the event from a first channel of a data manager (i.e., viewer receives event generated by a presenter over a first channel of a communication layer in Walmsley, fig. 2, ¶0119), and
wherein the first channel is configured to allow a first plurality of servers of a cloud based data management service to post events and exclude an on-premise and/or virtual private cloud (VPC) database from posting data (i.e., first communication channel configured in a communication layer for transmitting event messages, wherein the channel is separate from a second communication channel of the application payer for retrieving content, a plurality of presenters may transmit events over the first communication channel in Walmsley, fig. 2, fig. 3, ¶0064 lines 9-11, ¶0119);
determining that the event is associated with extraction of requested data from the on-premise and/or VPC data source (i.e., requesting new image content based on the description of the event of the received message in Walmsley, fig. 2, fig. 3, ¶0119);
extracting, with the agent, the requested data from the on-premise and/or VPC data source (i.e., viewer receives event and sends request over second communication channel in the application layer for new content from the database in Walmsley, fig. 2, fig. 3, ¶0119); and
pushing, with the agent, the requested data to a second channel of the data manage, wherein the second channel of the data manager is separate from the first channel of the data manager (i.e., application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages in Walmsley, fig. 2, fig. 3, ¶0119).
Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley do(es) not explicitly disclose the following.  Gnanasambandam, in order to management of storage and retrieval of data between separate cloud systems (¶0007), discloses:
on-premise and/or virtual private (VPC) data source (i.e., a cloud platform for handling events from a queue corresponding to requests for files stored on another cloud storage platform in Gnanasambandam, ¶0022, ¶0023); and
servers of a cloud based data management service (i.e., cloud storage computing devices in Gnanasambandam, ¶0006).
Based on Walmsley in view of Gnanasambandam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gnanasambandam to improve upon those of Walmsley in order to management of storage and retrieval of data between separate cloud systems.

With respect to claim 5, Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley do(es) not explicitly disclose the following.  Gnanasambandam, in order to management of storage and retrieval of data between separate cloud systems (¶0007), discloses:
the method of claim 1, wherein the receiving the event further comprises deleting the event from the first channel after downloading (i.e., queue events corresponding to requests in a queue and handling the events in the queue removes the event from the queue in Gnanasambandam, ¶0022, ¶0023).
Based on Walmsley in view of Gnanasambandam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gnanasambandam to improve upon those of Walmsley in order to management of storage and retrieval of data between separate cloud systems.

With respect to claim 6, Walmsley discloses: the method of claim 1, wherein the second channel is configured to exclude the first plurality of servers of the cloud based data management service from posting within the second channel (i.e., first communication channel configured to utilize a separate communications layer from the second channel utilizing the application layer to request and receive data in Walmsley, fig. 2, fig. 3, ¶0119).

With respect to claim 7, Walmsley discloses: a system comprising:
a cloud data suite associated with a cloud based data management service and comprising a first plurality of servers (i.e., a plurality of presenters may transmit events over the first communication channel; the presenters associated with a cloud-based server configuring a virtual meeting room in Walmsley, ¶0064, ¶0120),
each server comprising a different Internet Protocol (IP) address (i.e., each communication device or terminal is a separate device running a browser application with a physical communication medium separating the devices in Walmsley, ¶0064, ¶0120)
Walmsley discloses physically separate computer devices.  Walmsley does not explicitly disclose separate IP addresses for each device.  However, it would have been obvious to configure each presenter with a different IP address because each presenter may be a separate communication terminal because it is known in the art how to configure a physical network device with an IP address.  Based on Walmsley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results.
Walmsley further discloses: a data manager associated with the cloud data suite, configured to organize data with the cloud data suite (i.e., communication and application layers configured in a cloud provider one or more servers in Walmsley, ¶0120), and comprising:
a first channel configured to allow the first plurality of servers of the cloud based data management service to post events and exclude an on-premise and/or virtual private cloud (VPC) database from posting data (i.e., first communication channel configured in a communication layer for transmitting event messages, wherein the channel is separate from a second communication channel of the application layer for retrieving content, a plurality of presenters may transmit events over the first communication channel in Walmsley, fig. 2, fig. 3, ¶0064 lines 9-11, ¶0119); and
a second channel, separate from the first channel, the second channel configured to allow an agent of an on-premise and/or virtual private cloud (VPC) database to post data and exclude the first plurality of servers of the cloud based data management service from posting data (i.e., application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages in Walmsley, fig. 2, fig. 3, ¶0119),
wherein the data manager configured to: receive, within the first channel, an event posted by the cloud based data management service (i.e., viewer, associated with content database, receives content change event, the content database in an application layer may be implemented as cloud-based service in Walmsley, fig. 2, ¶0119, ¶0020),
wherein the event is associated with extraction of requested data from the on-premise and/or VPC data source (i.e., requesting new image content based on the description of the event of the received message in Walmsley, fig. 2, fig. 3, ¶0119);
provide the event to an agent of an on-premise and/or virtual private cloud (VPC) database (i.e., viewer receives event and sends request over second communication channel in the application layer for new content from the database in Walmsley, fig. 2, fig. 3, ¶0119); and
receive, within the second channel, first data provided by the agent (i.e., application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages in Walmsley, fig. 2, fig. 3, ¶0119).
Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley do(es) not explicitly disclose the following.  Gnanasambandam, in order to management of storage and retrieval of data between separate cloud systems (¶0007), discloses:
on-premise and/or virtual private (VPC) data source (i.e., a cloud platform for handling events from a queue corresponding to requests for files stored on another cloud storage platform in Gnanasambandam, ¶0022, ¶0023); and 
servers of a cloud based data management service (i.e., cloud storage computing devices in Gnanasambandam, ¶0006).
Based on Walmsley in view of Gnanasambandam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gnanasambandam to improve upon those of Walmsley in order to management of storage and retrieval of data between separate cloud systems.

With respect to claim 12, Walmsley discloses: the system of claim 7, wherein the providing the event to the agent comprises allowing the agent to download the event from the first channel (i.e., first communication channel configured in a communication layer for transmitting event messages, wherein the channel is separate from a second communication channel of the application layer for retrieving content, a plurality of presenters may transmit events over the first communication channel in Walmsley, fig. 2, fig. 3, ¶0064 lines 9-11, ¶0119).

With respect to claim 16, Walmsley discloses: the system of claim 7, wherein the cloud data suite is configured to receive actual data from the data manager (i.e., viewer terminals receive the requested content from the application layer communication channel in Walmsley, fig. 2).

With respect to claim 21, Walmsley discloses: the method of claim 1, wherein the second channel is configured to allow the cloud based data management service to download the requested data (i.e., application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages in Walmsley, fig. 2, fig. 3, ¶0119)

With respect to claim 22, Walmsley discloses: the method of claim 1, wherein the first plurality of servers comprise different Internet Protocol (IP) addresses (i.e., each communication device or terminal is a separate device running a browser application with a physical communication medium separating the devices in Walmsley, ¶0064, ¶0120)
Walmsley discloses physically separate computer devices.  Walmsley does not explicitly disclose separate IP addresses for each device.  However, it would have been obvious to configure each presenter with a different IP address because each presenter may be a separate communication terminal because it is known in the art how to configure a physical network device with an IP address.  Based on Walmsley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results.

With respect to claim 24, Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley do(es) not explicitly disclose the following.  Gnanasambandam, in order to management of storage and retrieval of data between separate cloud systems (¶0007), discloses: the method of claim 1, wherein the second channel is configured to prevent the agent from accessing any data disposed on the second channel (i.e., queue messages corresponding to requests in a queue and handling the messages in the queue removes the event from the queue in Gnanasambandam, ¶0022, ¶0023).  Based on Walmsley in view of Gnanasambandam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gnanasambandam to improve upon those of Walmsley in order to management of storage and retrieval of data between separate cloud systems.


Claims 2, 3, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley et al. (US 2019/0212968 A1) in view of Gnanasambandam et al. (US 2010/0325422 A1), and further in view of Klien et al. (US 2003/0225835 A1).

With respect to claim 2, Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley and Gnanasambandam do(es) not explicitly disclose the following.  Klien, in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data (¶0008), discloses: the method of claim 1, wherein the requested data comprises actual data and metadata (i.e., transmitting file data and meta data in Klien, ¶0033).
Based on Walmsley in view of Gnanasambandam, and further in view of Klein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klien to improve upon those of Walmsley in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data.

With respect to claim 3, Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley and Gnanasambandam do(es) not explicitly disclose the following.  Klien, in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data (¶0008), discloses: the method of claim 2, wherein the requested data pushed to the second channel of the data manager comprises metadata (i.e., plurality of computing devices listening to receive actual file data in Klien, ¶0029; and asynchronously transmitting metadata to a first queue of a first channel in a data module of a client in Klien, ¶0039).
Based on Walmsley in view of Gnanasambandam, and further in view of Klein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klien to improve upon those of Walmsley in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data.

With respect to claim 8, Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley and Gnanasambandam do(es) not explicitly disclose the following.  Klien, in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data (¶0008), discloses: the system of claim 7, wherein the first data is metadata associated with the requested data (i.e., metadata indicating properties associated with file data to be transmitted in Klien, ¶0008).
Based on Walmsley in view of Gnanasambandam, and further in view of Klein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klien to improve upon those of Walmsley in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data.

With respect to claim 9, Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley and Gnanasambandam do(es) not explicitly disclose the following.  Klien, in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data (¶0008), discloses: the system of claim 7, wherein the cloud data suite is configured to receive second data provided by the agent (i.e., plurality of computing devices listening to receive actual file data in Klien, ¶0029).
Based on Walmsley in view of Gnanasambandam, and further in view of Klein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klien to improve upon those of Walmsley in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data.

With respect to claim 10, Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley and Gnanasambandam do(es) not explicitly disclose the following.  Klien, in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data (¶0008), discloses: the system of claim 9, wherein the second data is actual data associated with the requested data (i.e., corresponding channel of data catch model in a plurality of devices for listening for actual file data in Klien, ¶0041).
Based on Walmsley in view of Gnanasambandam, and further in view of Klein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klien to improve upon those of Walmsley in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data.

With respect to claim 11, Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley and Gnanasambandam do(es) not explicitly disclose the following.  Klien, in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data (¶0008), discloses: the system of claim 9, wherein the second data is extracted from the on-premise and/or VPC database by the agent based on the event (i.e., retrieving file data from storage location in Klien, ¶0033).
Based on Walmsley in view of Gnanasambandam, and further in view of Klein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klien to improve upon those of Walmsley in order to improve transfer of file data to multiple client computers via two channels for respectively transferring metadata and file data.


Claims 4, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley et al. (US 2019/0212968 A1) in view of Gnanasambandam et al. (US 2010/0325422 A1) and Klien et al. (US 2003/0225835 A1), and further in view of Simpson et al. (US 2017/0006032 A1).

With respect to claim 4, Walmsley discloses: the method of claim 3, further comprising: pushing, with the agent, the actual data to a cloud data suite associated with the cloud based data management service (i.e., application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages in Walmsley, fig. 2, fig. 3, ¶0119).
Walmsley discloses application layer transmits requested content from the database over a second communication channel of the application layer, the second channel separate from the first communication channel for transmitting event messages (fig. 2, fig. 3, ¶0119).  Walmsley,  Gnanasambandam and Klien do(es) not explicitly disclose the following.  Simpson, in order to implement scalable infrastructure and corresponding business model for supporting applications by users on finite dedicated physical machines (¶0264), discloses: , wherein the cloud data suite comprises a plurality of database elements that each includes a separate Internet Protocol (IP) addresses (i.e., cloud infrastructure provisioning a databases and corresponding IP addresses for supporting applications in Simpson, ¶0021).
Based on Walmsley in view of Gnanasambandam and Klien, and further in view of Simpson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Simpson to improve upon those of Walmsley in order to implement scalable infrastructure and corresponding business model for supporting applications by users on finite dedicated physical machines.

With respect to claim 23, Walmsley discloses: the method of claim 4, wherein the data manager is configured to organize data within the cloud data suite (i.e., collecting metrics, storing based on templates and workflows data to be stored corresponding to interactive presentation in Walmsley, ¶0141-0142).

With respect to claim 25, Walmsley discloses: the method of claim 4, wherein the plurality of database elements are associated with the first plurality of servers (i.e., presenter is associated with the system that includes the communication layer, application layer, and content database(s) in Walmsley, fig. 2).



Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley et al. (US 2019/0212968 A1) in view of Gnanasambandam et al. (US 2010/0325422 A1), and further in view of Black et al. (US 2016/0359874 A1).

With respect to claim 14, Walmsley discloses: the database system of claim 12, wherein the second channel is configured to allow the agent to post the first data (i.e., application layer and content database sends requested content via the channel corresponding to the application layer in Walmsley, ¶0119).
Walmsley and Gnanasambandam do(es) not explicitly disclose the following.  Black, in order to improve the security of interfaces between two networks to protect a secure database (¶0055), discloses:  and [the second channel] is configured to prevent the agent from accessing any data disposed on the second channel (i.e., transmitting requested data over unidirectional communication channel from the secure database in Black, ¶0077).
Based on Walmsley in view of Gnanasambandam, and further in view of Black, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Black to improve upon those of Walmsley in order to improve the security of interfaces between two networks to protect a secure database.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley et al. (US 2019/0212968 A1) in view of Gnanasambandam et al. (US 2010/0325422 A1), and further in view of Simpson et al. (US 2017/0006032 A1).

With respect to claim 19, Walmsley and Gnanasambandam do(es) not explicitly disclose the following.  Simpson, in order to implement scalable infrastructure and corresponding business model for supporting applications by users on finite dedicated physical machines (¶0264), discloses: the system of claim 7, wherein the cloud data suite is a multi-tenant data suite (i.e., multiple customers and multiple environments co-existing on the same physical hardware in Simpson, ¶0021).
Based on Walmsley in view of Gnanasambandam, and further in view of Simpson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Simpson to improve upon those of Walmsley in order to implement scalable infrastructure and corresponding business model for supporting applications by users on finite dedicated physical machines.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
4/30/2022

/S. L./Examiner, Art Unit 2447         

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447